Citation Nr: 0600721	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied service connection 
for residuals of a right ankle injury.  In July 2004, the 
Board REMANDED the case to the RO for additional development, 
to include providing the veteran a VA examination and to 
obtain medical records that had not yet been associated with 
the case file.  That development has been completed to the 
extent possible and the case has been returned to the Board. 

The veteran perfected his appeal in February 2003 and 
requested a personal hearing before a member of the Board.  
That hearing was held in December 2003 before the 
undersigned, and the transcript is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service medical reports show that the 
veteran sprained his right ankle during service in October 
1977; in November 1977 he gave a history of having had foot 
trouble, along with swollen and painful joints; however, the 
separation examination report was negative for any findings 
attributable to residuals of a right ankle injury, the first 
evidence of any ankle problems post-service is documented 
approximately 20 years after discharge from active duty, and; 
the only competent medical evidence that addresses the 
claimed causal relationship between a current right ankle 
disability and service weighs against the claim.  



CONCLUSION OF LAW

The criteria for a grant of service connection for claimed 
residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the July 2004 Board 
remand, the RO rating decision, the statement of the case and 
supplemental statement of the case, issued in connection with 
the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, correspondence 
from the RO sent to the appellant, to include the May 2002 
and the July 2004 letters, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include May 2002 
and the July 2004 letters, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The July 2004 letter explicitly requested that 
he provide any evidence in his possession that pertained to 
his claim.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the appellant prior to the issuance of the RO 
decision subject of this appeal.  The Board finds that the 
appellant was given proper notice.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes a report of a VA examination which was 
thorough in nature and included relevant findings, to include 
a nexus opinion addressing the claim of a link between a 
current right ankle disability an in-service trauma.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  Id.  The Board finds 
that all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).




Factual Background

The veteran contends that he suffers from residuals of a 
right ankle injury sustained while on active duty.  The 
service medical records show that he sprained his right ankle 
in October 1977, during basic training.  At the time, he was 
referred to the emergency room and x-rays were taken of the 
right ankle.  The x-rays were negative for fractures.  
Subsequent service medical treatment reports contain 
complaints of pain on standing and when putting weight on the 
right ankle and foot.  Although the clinician observed some 
edema and swelling, he noted that the veteran had full range 
of motion of the right ankle, along with excellent flexion 
and extension.  An impression of stress talonavicular joint 
was recorded.  The ankle sprain required the use of crutches.  
The veteran was also instructed to do hot moist soaks.  In 
the report of medical history dated in November 1977, he 
indicated that he had foot trouble, along with swollen and 
painful joints.  The separation examination report was 
otherwise negative for any findings attributable to an ankle 
condition.  The veteran was released from active duty in 
January 1978 due to failure to meet established physical 
standards as a result of a seizure disorder.

Post-service private medical records show that the veteran 
was seen in February 1998 for pain in the right ankle.  A 
March 1998 x-ray report revealed no abnormalities.  In July 
1998 a clinician indicated that the veteran reported that his 
right ankle had been painful for five months.  No injury was 
noted at the time.  The clinician recorded a history of a 
motor vehicle accident in 1967.   

Subsequent post-service private medical reports show 
complaints of right ankle pain.  In June 2004 the veteran 
reported that his right ankle had become very painful the 
previous night.  The clinician indicated that his ankle was 
tender in the joint area.  In July 2004 the veteran was seen 
for complaints of severe pain in the right ankle.  A July 
2004 x-ray report revealed soft tissue swelling and deformity 
of the distal fibula, which was found to be probably related 
to an old injury.  His ankle was placed on a splint and he 
was issued crutches.    

In February 2005 the veteran underwent a VA examination.  He 
gave a history of having injured his ankle while on active 
duty.  The veteran stated that although the pain improved as 
a result of the treatment provided during service, following 
discharge therefrom the ankle became painful and had remained 
painful since then.  He presented complaints of sharp pain 
and stiffness around the foot and ankle.  X-rays taken at the 
time revealed some mild soft tissue swelling.  Following an 
examination of the veteran, the examiner provided an 
impression of subjective right ankle pain without objective 
findings.  The examiner opined it was less likely than not 
that his right ankle pain was secondary to any injury that he 
received in service.  He further concluded that there was no 
causality between the ankle sprain in the 1970's, and chronic 
and ongoing ankle pain.  The examiner indicated having 
reviewed the veteran's case file in preparation for the 
examination.  

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case service reports were obtained and these show 
that the veteran sprained his right ankle in October 1977.  
Treatment consisted of the prescription of crutches and hot 
moist soaks of the right ankle.  Although the clinician 
observed some edema and swelling, he noted that the veteran 
had full range of motion of the right ankle, along with 
excellent flexion and extension, and x-rays were negative for 
fractures.  Despite the fact that in November 1977 the 
veteran gave a history of foot trouble, along with swollen 
and painful joints, the separation examination report was 
negative for any findings attributable to an ankle 
disability.  Thereafter, the first evidence of any ankle 
problems is documented in a post-service private medical 
report dated in February 1998, approximately 20 years after 
discharge from active duty.  Subsequent medical records show 
multiple complaints of right ankle pain but none of the 
clinicians who treated him for the right ankle pain 
etiologically linked the symptoms reported by the veteran to 
an in-service incident that occurred 20 years earlier.  
Although a July 2004 x-ray report revealed soft tissue 
swelling and deformity of the distal fibula that the 
clinician opined might be related to an old injury, there is 
no indication that it would be the in-service injury instead 
of one that may have occurred post-service.  Consequently, 
this opinion is too speculative to be of any probative value.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

The only clinician who rendered an opinion on whether the 
veteran's current right ankle pain is service related 
concluded that the contended causal relationship was less 
likely than not.  Specifically, the examiner who performed 
the February 2005 VA examination after a review of the claims 
file, including service medical records and all available 
post-service medical records as well as all x-ray reports, 
opined that it was less likely than not that his right ankle 
pain was secondary to any injury that he received in service.  
He further concluded that there was no causality between the 
ankle sprain in the 1970's, and chronic and ongoing ankle 
pain.  This opinion is of significant probative value because 
it was based upon a review of all of the relevant medical and 
x-ray evidence of record and it included a rationale with 
citation to the clinical record.  Simply put, the 
preponderance of the competent and probative medical evidence 
of record weighs against the claim that the veteran suffers 
from residuals of a right ankle injury that is linked to 
active service on any basis.  

The Board recognizes the assertions by the veteran that he 
was injured during service and continued to be in pain 
following military discharge.  However, as a lay person he is 
not competent to provide a medical diagnosis or an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, supra.  As a result, these contentions 
are not material to the issue of whether there is a nexus 
between the claimed residuals of a right ankle injury and 
service.   

For the reasons stated above, the Board finds that service 
connection for residuals of a right ankle injury is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a right ankle injury is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


